Case 2:18-cr-00422-SMB Document 1223-3 Filed 08/19/21 Page 1 of 2




        Exhibit C
                         Case 2:18-cr-00422-SMB Document 1223-3 Filed 08/19/21 Page 2 of 2




                                              Annual Revenue for Business Entities
                                                      Years 2013 - 2018

         Business Name          2013                  2014                 2015              2016             2017            2018

 Backpage.com                112,694,191.00        134,928,026.00        45,543,673.00
 Website Tech                                                            51,896,668.00    76,598,293.00    74,400,882.00   15,136,478.00
 Ad Tech BV                                                               9,714,327.00    51,947,374.00    61,228,118.00   10,511,614.00
Total Revenues by Year       112,694,191.00        134,928,026.00       107,154,668.00   128,545,667.00   135,629,000.00   25,648,092.00




                                      Total Reported Income from Medalist Holdings, Inc.
                         Officer Compensation, Ordinary Business Income and Interest Income Combined
                                                     Years 2013 -2015

                                2013                  2014                 2015
 Michael Lacey           $     38,540,819     $      50,400,876     $     25,907,885
 James Larkin                  37,436,225            49,208,968           23,948,701
 Jed Brunst                     6,025,074            10,174,688            3,803,023
 Scott Spear                    2,955,254             4,358,907            2,779,706
Total Income by Year         $ 84,957,372         $ 114,143,439         $ 56,439,315




                                                                                                     USAO_BP-0025779
